DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 140-153, 196-204 and 213 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are drawn to Species B, FIG 13, of the original election/restriction requirement mailed 8/9/18 which Applicant did not elect in the response to election/restrictions requirement filed 10/15/18.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 140-153, 197-204 and 213 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Newly submitted claims 238 and 239 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions group I elected in the reply filed 10/15/18 and group II, claims 238-239, are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed .
 	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 238-239 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 1/27/21. Claims 1-119 are cancelled. Claims 120-239 are new. Claims 140-153, 196-204 and 213 are withdrawn. Claims 120-239 are currently pending and an action on the merits is as follows.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data acquisition system” in claim 124 and 172 which is interpreted as computer 122.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 135-137, 175-177, 179-184, 188-192, 205, 209, 215-220, 224, 225, 230 and 231 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “an electronic circuit” “a differentiation circuit” “a first circuit” “a second circuit” “averaging circuit” “subtraction circuit” “adding circuit” “determination circuit” “transformation circuit” or “a circuit” and it is not clear from the specification what circuit is actually used. The claim is broad enough to cover any and all circuits capable of the recited function and it is not clear from the specification that Applicant had possession of such a device at the time of filing.
Claims 154 and 155 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite an inflow detector and an outflow detector but is unclear from the specification what components the detectors are. As the claim is written it 
Claims 183 and 209 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite a peak detector but is unclear from the specification what components the detectors are or what algorithm would make up the detector. As the claim is written it could be anything that provides a detection and the specification does not support such a broad genus and it appears that Applicant did not have possession of a device that could use any detector.
Claims 184-189, 191 and 211 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite a polarity detector but is unclear from the specification what components the detectors are or what algorithm would make up the detector. As the claim is written it could be anything that provides a detection and the specification does not support such a broad genus and it appears that Applicant did not have possession of a device that could use any detector.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 120 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim at line 3 recites “the probe” it is unclear if this is referring to the pressure probe recited earlier or not. It is unclear what is considered “substantially” constant flow. The claim recites the fluid flow regulator at line 9, it is unclear if this is the same or different than the pressure compensated fluid flow regulator recited earlier in the claim.
Claim 120 recites the limitation "the probe" in lines 3 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 120 recites the limitation "the flow rate regulator" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 121 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the “compensation structure” is 
Claim 123 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how converter can be connected to the analog signal. It cannot physically be connected to a signal. Does it mean that the converter is connected to the transducer to receive the analog signal? It is unclear if “the analog signal” is the same or different from the “an electrical analog signal” of claim 122.
Claim 123 recites the limitation "the analog signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 124 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear if the “a representation of probe pressure as a function of time” the same thing or something different than the digital data stream in claim 123. If it is different where does it come from or when and how is the digital data converted to pressure as a function of time?
Claim 125-131 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear from what the information about blood 
Claim 132 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites an inlet in the housing adapted to admit fluid from the pump. Is this receiving fluid directly from the pump or from the pressure compensated fluid flow rate regulator that is connected to the pump?
Claim 133 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the exhaust vent is connected to the venting chamber.
Claims 135-137 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the “a raw probe pressure signal” is the same or different from the electrical analog signal of claim 122. What are the components of the “an electronic circuit”? For claim 136, what filters the region of interest and when does this occur?
Claims 154 and 155 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 
Claims 156 and 157 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what claims 156 and 157 are actually supposed to depend from.
Claims 158-167 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the analyzer produces data relating to ocular blood flow. Does the analyzer take pressure readings that are then converted to blood flow data? Also, how is the flow data used to determine an abnormal condition?
Claims 159-167 and 232-236 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the abnormal conditions are determined. Are there specific equations used? How does the intraocular pressure relate to the various conditions?
Claims 168 and 169 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  
Claims 168 and 169 recites the limitation "the analog signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 173 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the smoothing circuit is. Is it a filter or is it other circuit components?
Claims 175-176, 184 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the differentiation circuit, the first circuit or the second circuit are. What physical components make up those circuits?
Claim 175 recites the limitation "the representation of differentiated and smoothed probe pressure data" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 176 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. How does the second circuit receive the smoothed 
Claims 177 and 179 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the conversion circuit and the “a circuit” are. What physical components make up those circuits? Is the “a circuit” a new circuit or is it referring back to any of the circuits in the claims from which it depends? What is the “the raw probe pressure data” and how does the circuit produce a mean intraocular pressure?
Claims 180-182 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  What physical components make up the circuits? Is the “a circuit” a new circuit or is it referring back to any of the circuits in the claims from which it depends?
Claim 184 recites the limitation "the differentiated intraocular pressure data" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 188 and 209 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What are the averaging circuits? What physical components make up the circuits? Is the signal related to the average an actual average or something else?
Claim 189 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What is the subtraction circuit? What physical components make up the circuits? Which signal is subtracted from which?
Claim 190 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What is the adding circuit? What physical components make up the circuits? Is the zero-based intraocular pressure signal the same or different that the flattened, zero-based intraocular pressure signal?
Claim 190 recites the limitation "the zero-based intraocular pressure signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 191 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What is the pulse rate determination circuit? What physical components make up the circuits? Which signal is subtracted from which?
Claim 192 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What is the transformation circuit? What physical components make up the circuits? 
Claim 205 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What physical components make up the circuit? Is the “a circuit” a new circuit or is it referring back to any of the circuits in the claims from which it depends?
Claims 215, 217 and 219 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What physical components make up the acquisition circuit and the “circuit”? Is the “a circuit” a new circuit or is it referring back to any of the circuits in the claims from which it depends? Is the signal related to the mean perfusion pressure actually a mean perfusion pressure? Same for the signal representative of the systolic and diastolic pressure? When and how are the systolic and diastolic pressure determined? Are they calculated from the pressure probe signal?
Claim 216 recites the limitation "the mean perfusion pressure signal generating circuit" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 225 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What physical components make up the circuits? What are the predetermined values occurring in?
Claim 234 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. How is intraocular pressure used to determine burned skin?
Claim limitation “an inflow detector” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear what structure or sensor is the inflow detector. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “an outflow detector” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear what structure or sensor is the outflow detector. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a peak detector” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear what structure, circuitry or algorithms that makes up the peak detector. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a polarity detector” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear what structure, circuitry or algorithms that makes up the polarity detector. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 156 and 157 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 156 and 157 are dependent off of cancelled claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 120, 122, 125-131, 134, 135, 137, 138, 172, 177, 192 and 222-223 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durham “Pneumatic Applanation Tonometer” IDS item 42.
Regarding claim 120, Durham discloses a composite ocular blood flow analyzer, comprising: a pressure probe adapted to be placed in contact with a human eye (FIG4 the sensing nozzle); and a pneumatic fluid supply adapted to supply pneumatic fluid to the probe at a controlled substantially constant flow rate ([p. 1031 Col 2] a constant flow of air is supplied to provide the pressure, specifically a constant flow of air at 25 PSI) a pump having an output adapted to provide pressurized flow of pneumatic fluid to the probe for applying force to the surface of the eye ([FIG1]) and a pressure compensated fluid flow rate regulator having an input and an output, the input of the flow rate regulator connected to the output of the pump and the output of the flow rate regulator connected to the probe, the pressure compensated fluid flow rate regulator adapted to provide a controlled substantially constant fluid flow rate from the pump to the probe ([FIG6][p. 1035 col 1] the 7mm orifice ).
Regarding claim 122, Durham discloses a pressure transducer responsive to the fluid supplied to the probe adapted to produce an electrical analog signal representing fluid pressure in the probe ([p. 1031 Col 2] the air pressure returned is used to determine the pressure in the eye).
Regarding claims 125-130 and 222-223, Durham discloses the ocular blood flow information is a volume per unit time blood flow rate in the eye, the ocular blood flow information is information about pulse rate, the ocular blood flow information is pulse amplitude information, the ocular blood flow information is pulsatile volume information and the ocular 
Regarding claim 131, Durham discloses the ocular blood flow information measured by the analyzer is information about pulsatile composite choroidal and retinal ocular blood flow ([p. 1032 Col 2] the blood flow information from the cornea would contain those components).
Regarding claim 134, Durham discloses pressure probe produces a pressure signal linearly related to intraocular pressure substantially over a range of intraocular pressures potentially exhibited by patients ([p. 1032 col 2] the recorder unit records the linearly related pressure).
Regarding claims 135 and 137, Durham discloses an electronic circuit that receives a raw probe pressure signal from the pressure transducer and converts the raw probe pressure signal to an intraocular pressure signal ([p. 1032 col 2] the recorded converts the signal into intraocular pressure).
Regarding claims 138 and 192, Durham discloses the ocular blood flow information is a volume per unit time blood flow rate in the eye, the ocular blood flow information is information about pulse rate, the ocular blood flow information is pulse amplitude information, the ocular blood flow information is pulsatile volume information and the ocular blood flow information is a pulsatility index. ([p. 1032 Col 2] the recorder shows pressure against time which is indicative of flow, pulse rate and pulse amplitude).
Regarding claim 172 and 177, Durham discloses a conversion circuit adapted to convert the raw probe pressure data to intraocular pressure data in accordance with a predetermined relationship between raw probe pressure and intraocular pressure ([p. 1032 Col 2] the reader displays and stores the data as a function of time).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 123, 124, 168, 172, 226, 227, 230 and 231 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham “Pneumatic Applanation Tonometer” IDS item 42 in view of Rende US 3,934,462.
Regarding claim 123 and 226, Durham does not disclose an analog to digital converter connected to the analog signal from the pressure transducer to convert the analog signal to a digital data stream representing probe pressure as a function of time. Rende teaches an ocular tonometer system that uses an analog-to-digital converter ([C4 L48-53]). Therefore it would have obvious to one of ordinary skill in the art the time of filing to combine the AD converter of Rende with the device of Durham in order to convert the tonometer reading to a digital format for processing ([C4 L48-53])
Regarding claims 124, 172, 230, 231, Durham discloses a data acquisition system, responsive to the pressure probe, the data acquisition system adapted to collect and store probe pressure data as a function of time ([p. 1032 Col 2] the reader displays and stores the data as a function of time).
Regarding claim 168 and 227, Durham does not disclose an analog to digital converter connected to the analog signal from the pressure transducer to convert the analog signal to a 

Claims 132, 133, 158-161 and 167 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham “Pneumatic Applanation Tonometer” IDS item 42 in view of Massey et al. US 5,857,969.
Regarding claim 132, Durham discloses in which the probe comprises: a hollow elongated housing defining a pressure chamber having proximal and distal ends inside the housing ([FIG4] the shell is the housing); an inlet in the housing adapted to admit fluid from the pump into the pressure chamber ([FIG4] air supply tube); a port in the housing adapted to communicate with a pressure transducer to allow the pressure transducer to measure the fluid pressure in the housing ([FIG6] the output port); a shaft, having proximal and distal ends ([FIG4] the orifice tube), extending from inside the pressure chamber at its proximal end through the housing; an axially directed bore formed in the shaft, the bore having proximal and distal ends, the bore being in communication with the fluid in the pressure chamber at its proximal end inside the pressure chamber ([FIG4] the gimbal axes); a tip having an open end comprising a venting chamber, secured to the distal end of the shaft, the open end also comprising a nozzle in communication with the distal end of the bore ([FIG4] the sensing nozzle); and a flexible membrane covering the open end of the tip ([p. 1030 Col 2] the organosiloxane membrane), the 
Durham does not specifically disclose the shaft being axially slideable with respect to the housing and defining a sliding bearing between the housing and the shaft. Massey teaches a tonometer with a slideable shaft ([C4 L22-35] the shaft 5 is slidably received in the housing). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the slideable piston of Massey with the device of Durham in order to allow for better contact with the eye.
Regarding claim 133, Durham discloses an exhaust vent adapted to vent fluid from the venting chamber in the tip ([FIG4] the Y junction leading to the vent/output).
Regarding claim 158, Durham discloses the device of claim 1 but does not disclose using the composite ocular blood flow analyzer of claim 1 to produce data relating to ocular blood flow in a patient; and assessing the condition of a patient in response to the data relating to ocular blood flow. Massey teaches using a tonometry for determine the condition of the patient ([C1 L2-29]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Durham with the determinations of Massey in order to determine eye conditions.
Regarding claim 159-161 and 167, Massey teaches using tonometry to determine glaucoma, diabetic retinopathy, macular degeneration, and vascular abnormalities.


Claims 136, 139 and 224 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham “Pneumatic Applanation Tonometer” IDS item 42 further in view of Feldon et al. US 4,747,296.
Regarding claims 136, 139 and 224, Durham does not specifically disclose an electronic circuit configured to identify a filtered region of interest in the raw probe pressure signal. Feldon teaches a tonometer that does removes the DC offset ([C5 L42-C6 L3]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Feldon into the device of Durham in order to remove the baseline signal to determine the differential pressures (C5 L66-C6 L3).

Claims 154 and 155 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham “Pneumatic Applanation Tonometer” IDS item 42 further in view of Abreu US 5,830,139
Regarding claim 154 and 155, Durham does not disclose an inflow detector responsive to the volume change electronic circuit adapted to determine the amount of blood entering the eye for each heartbeat or an outflow detector responsive to the volume change electronic circuit adapted to determine the amount of blood draining from the eye after each heartbeat.  Abreu teaches a similar tonometer that determines both outflow and inflow ([col. 53 line 55 – col. 54 line 6]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Durham with the teachings of Abreu in order to evaluate hemodynamics of the eye ([col. 53 line 55 – col. 54 line 6]).

Claim 169 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham “Pneumatic Applanation Tonometer” IDS item 42 in view of Rende US 3,934,462 and Bolger et al. US 20100049075.
 Regarding claim 169, Durham as modified does not disclose the sampling rate is at least 100 Hz. Bolger teaches an eye measurement device that samples at 200 Hz ([¶92]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Durham with the sampling rate of Bolger as it is no more than the combination of prior art elements via known methods to arrive at the predictable result of an AD converter with a higher sampling rate.

Claims 170, 228 and 229 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham “Pneumatic Applanation Tonometer” IDS item 42 in view of Rende US 3,934,462 and Querfurth US 2004/0230124.
 Regarding claims 170, 228 and 229, Durham does not specifically disclose using at least a 14 bit analog to digital converter. Querfurth discloses pressure sensing device that uses a 14-bit AD converter ([¶64]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Durham with the sampling rate of Querfurth as it is no more than the combination of prior art elements via known methods to arrive at the predictable result of an AD converter with a higher resolution.

Claim 171 and 221 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham “Pneumatic Applanation Tonometer” IDS item 42 in view of Rende US 3,934,462 and Bolger et al. US 20100049075 and Querfurth US 2004/0230124.
Regarding claim 171 and 221, Durham does not specifically disclose using at least a 14 bit analog to digital converter. Querfurth discloses pressure sensing device that uses a 14-bit AD converter ([¶64]). Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to combine the device of Durham with the sampling rate of Querfurth as it is no more than the combination of prior art elements via known methods to arrive at the predictable result of an AD converter with a higher resolution.

Claims 173 and 175 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham “Pneumatic Applanation Tonometer” IDS item 42 further in view of Erath US 4,860,755.
Regarding claims 173, Durham does not specifically disclose a smoothing circuit responsive to at least a portion of stored probe pressure data, the smoothing circuit adapted to produce a smoothed representation of probe pressure data. Erath teaches a tonometer that smooths the pressure signal ([C7 L24-37]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the smoothing of Erath with the device of Durham as it is no more than the combination of prior art elements via known methods. 
Regarding claim 175, Durham does not disclose a differentiation circuit that differentiates the smoothed probe pressure data; and a circuit responsive to the differentiated and smoothed probe pressure data to identify a pulsatile region of interest in the probe pressure data. Erath teaches a tonometer that determines the differential from the smoothed signal ([C7 L38-54] determines the differential pressure). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the smoothing of Erath with the device of Durham as it is no more than the combination of prior art elements via known methods.
Claim 176 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham “Pneumatic Applanation Tonometer” IDS item 42 and Erath US 4,860,755 further in view of Bolger et al. US 2010/0049075.
Regarding claim 176, Durham does not disclose truncating the pulse pressure data. Bolger teaches a similar eye monitoring system that windows the signal data ([¶85] windowing truncates the data). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Durham with the teachings of Bolger in order to parse the data for further spectral analysis ([¶85]).

Claims 225 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham “Pneumatic Applanation Tonometer” IDS item 42 in view of Erath US 4,860,755 further in view of Horrocks et al. US 5,715,826.
Regarding claim 225, Durham does not disclose a differentiation circuit that differentiates the smoothed probe pressure data; and a circuit responsive to the differentiated and smoothed probe pressure data to identify a pulsatile region of interest in the probe pressure data. Erath teaches a tonometer that determines the differential from the smoothed signal ([C7 L38-54] determines the differential pressure). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the smoothing of Erath with the device of Durham as it is no more than the combination of prior art elements via known methods.
Durham does not specifically disclose a threshold circuit. Horrocks teaches a threshold circuit ([col. 2 lines 36-50]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Horrocks into the device of Durham as Horrocks teaches using its processing with ocular tonometry devices ([C6 L44-57]).

Claim 237 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durham “Pneumatic Applanation Tonometer” IDS item 42 in view of Morris US 2009/0131811.
Regarding claim 237, Durham discloses a composite ocular blood flow analyzer, comprising: a pressure probe adapted to be placed in contact with a human eye (FIG4 the sensing nozzle); and a pneumatic fluid supply adapted to supply pneumatic fluid to the probe at a controlled substantially constant flow rate ([p. 1031 Col 2] a constant flow of air is supplied to provide the pressure, specifically a constant flow of air at 25 PSI) and a pump having an output adapted to provide pressurized flow of pneumatic fluid to the probe for applying force to the surface of the eye ([FIG1]). Durham does not specifically disclose using a brushless motor. Morris teaches a pneumatic system that uses a brushless motor ([¶52]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Durham with the motor of Morris as it is no more than the combination of prior art elements according to know methods to yield the predictable result of powering the pump.


Response to Arguments
Applicant’s arguments with respect to claims 1-120 have been considered but are moot because the arguments do not apply the current rejection.

Allowable Subject Matter
Claims 162-166, 176, 178-182, 190, 191, 193-195, 205-212, 214 and 218-220 are do not have art applied. 
The following is a statement of reasons for the indication of allowable subject matter:  
162-166 and 232-236, the prior art does not disclose the determined conditions
178-182, 190, 193-195, 210 and 212, the prior art does not disclose the specific relationships
183-189, 191 and 211, the prior art does not disclose the peak detector for the positive and negative peaks or the polarity detector.
190, the prior art does not disclose the adding circuit
191, 211 the prior art does not disclose the pulse rate determination circuit
205-209 and 214, prior art does not determine an instantaneous rate of change of the volume signal
218-220, the prior art does not disclose determining the perfusion pressures

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A CATINA/Examiner, Art Unit 3791    


/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793